Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Objections
            Claim 10 is objected to because of the following informalities:
            The word “interface” seems to be missing at the end.


Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 9/29/2020 and 4/9/2021 have been considered by the Examiner and made of record in the application file.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



           Claims 1 and 6 are rejected under 35 U.S.C. 102 (a) 2 as being anticipated by prior art of record, Aruba: "SOLUTION GUIDE FOR INTER- VRF ROUTE LEAKING", 30 April 2019 (2019-04-30), XP055769208, hereinafter “Aruba”.


          Consider claims 1 and 6, Aruba et al. clearly disclose a method, performed by a router device (p.2, the router SW02), the method comprising: 
1) to the first loopback interface (p.4, the loopback interface 210 for the RED VRF= internal VRF 1); 
          configuring a second loopback interface and assigning an internal Virtual Route Forwarder (VRF2) to the second loopback interface, said internal VRF2 being different from the internal VRF1 (p.4 the loopback interface 220 for the BLUE VRF = internal VRF 2); 
          creating or configuring at least a first Generic Routing Encapsulation, GRE, tunnel and a second GRE tunnel to be used by interfaces within the router device (p. 4, the VLAN1 and LAN 2 interfaces representing generic tunnels); 
          assigning the first GRE tunnel to the internal VRF1 and assigning the second GRE tunnel to the internal VRF2 (p. 4, wherein VLAN1 tunnel is assigned to the RED VRF and VLAN tunnel is assigned to the BLUE VRF); 
          for the first GRE tunnel, assigning the first loopback interface as a source point of the first GRE tunnel and assigning the second loopback interface as a destination point of the first GRE tunnel (p. 4, see IP route definition at the bottom of the above box, wherein the first and third routes in the box are linking the loopback interfaces to the VLAN1-tunnel-entry and 
-exit points); 
          for the second GRE tunnel, assigning the second loopback interface as a source point of the second GRE tunnel and assigning the first loopback interface as a destination point of the second GRE tunnel (p. 4, see IP route definition at the bottom of the above box, wherein the first and third routes );
          configuring a source Internet Protocol, IP, address and a destination IP address of both the first GRE tunnel and the second GRE tunnel to use the same routing table from a routing table of VRF1 or from a routing table of VRF2 (p.2-p.3 implicitly, since VRF2 BLUE as a static route sees routes from VRF1-RED by leaking, meaning that the static VRF1 and the static VRF2 have common knowledge on the routes and thus the routing tables); 
          creating or configuring a first static route on VRF1 to route data packets destined to a network behind VRF2 by defining the IP address of the second GRE tunnel as the destination (p. 3, the static IP route connecting the red VRF 10.10.10.0/24 entry interface of the red VRF to the VLAN2 exit address); and 
          creating or configuring a second static route on VRF2 to route traffic destined to a network behind VRF1 by defining the IP address of the first GRE tunnel as the destination (p. 3, the static IP route connecting the blue VRF 20.20.20.0/24 entry interface of the red VRF in the figure with VLAN1 exit address).






Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




         Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aruba: "SOLUTION GUIDE FOR INTER- VRF ROUTE LEAKING", 30 April 2019 (2019-04-30), XP055769208, hereinafter “Aruba”, in view of Shen et al. (U.S. PG-Publication # 2016/0380823).


          Consider claim 4, and as applied to claim 1 above, 
                          claim 9, and as applied to claim 6 above,
Aruba et al. clearly disclose the device as described.
          However, Aruba et al. do not specifically disclose the assigned IP address for the first GRE tunnel and the assigned IP address for the second GRE tunnel are in a same subnet. 
          In the same field of endeavor, Shen et al. clearly show:                   
          assigning an IP address for the first GRE tunnel (fig. 5, par. 43 (Referring to FIG. 5, a tunnel type field 60 currently enables definition of three tunnel types, one of which is GRE, which may be used for tunnels employed herein. One of the aforementioned enhancements include defining a new “Tunnel Endpoint” sub-TLV for the “Tunnel Encapsulation Attribute.” The Tunnel Endpoint sub-TLV includes a 2 byte address family identifier (“AFI”) and the AFI-related transport IP address or tunnel-endpoint IP address (in ISP's address space) (4 bytes for an IPv4 address or 16 bytes for an IPv6 address))) and 
          assigning an IP address for the second GRE tunnel (fig. 5, par. 43 (Referring to FIG. 5, a tunnel type field 60 currently enables definition of three tunnel types, one of which is GRE, which may be used for tunnels employed herein. One of the aforementioned enhancements include defining a new “Tunnel Endpoint” sub-TLV for the “Tunnel Encapsulation Attribute.” The Tunnel Endpoint sub-TLV includes a 2 byte address family identifier (“AFI”) and the AFI-related transport IP address or tunnel-)), and 
          wherein the assigned IP address for the first GRE tunnel and the assigned IP address for the second GRE tunnel are in a same subnet (par. 2 (A current Dynamic Multipoint VPN (“DMVPN”) schemes requires Internet Protocol (“IP”) routing peering per multipoint Generic Routing Encapsulation (“mGRE”) tunnel and each tunnel endpoint is required to be on the same subnet of all of the remote sites)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, performed by a router device, as taught by Aruba, and show the assigned IP address for the first GRE tunnel and the assigned IP address for the second GRE tunnel are in a same subnet, as taught by Shen, so that the network can perform more efficiently.



          Consider claim 5, and as applied to claim 1 above, 
                          claim 10, and as applied to claim 6 above,
Aruba et al. clearly disclose the device as described.
          However, Aruba et al. do not specifically disclose IP addresses of the first loopback interface and IP addresses of the second loopback interface are in different subnets. 
          In the same field of endeavor, Shen et al. clearly show:                            
Using the “network-id” to tie an ISP network with a local link and a remote transport address enables tunnel forwarding without explicit routing information about the transport addresses. Moreover, embodiments described herein do not require that all of the site tunnel end-points be on the same IP subnet, they do not require per tunnel routing adjacency with the same remote router, and they do not tie the nexthop address to transport mapping with NHRP)), and 
         wherein the subnet used for the first and second GRE tunnels is different from each of the subnets of the first loopback interface and the subnet of the second loopback interface (par. 64 (Using the “network-id” to tie an ISP network with a local link and a remote transport address enables tunnel forwarding without explicit routing information about the transport addresses. Moreover, embodiments described herein do not require that all of the site tunnel end-points be on the same IP subnet, they do not require per tunnel routing adjacency with the same remote router, and they do not tie the nexthop address to transport mapping with NHRP)).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, performed by a router device, as taught by Aruba, and show IP addresses of the first loopback interface .






         Claims 2-3, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aruba: "SOLUTION GUIDE FOR INTER- VRF ROUTE LEAKING", 30 April 2019 (2019-04-30), XP055769208, hereinafter “Aruba”, in view of Mehta et al. (U.S. PG-Publication # 2014/0198794).



          Consider claim 2, and as applied to claim 1 above,
                         claim 7, and as applied to claim 6 above, 
Aruba et al. clearly disclose a method, further comprising: 
          assigning to the source point of the first GRE tunnel, the first loopback interface as a source IP address (p. 4, see IP route definition at the bottom of the above box, wherein the first and third routes in the box are linking the loopback interfaces to the VLAN1-tunnel-entry and 
-exit points); and 
p. 4, see IP route definition at the bottom of the above box, wherein the first and third routes in the box are linking the loopback interfaces to the VLAN1-tunnel-entry and -exit points).
          However, Aruba et al. do not specifically disclose source IP address and destination address. 
          In the same field of endeavor, Mehta et al. clearly show source IP address and destination address (fig. 3 (243/BPS 222), par. 30 (The CE routers 201-204 establish remote BGP peering sessions (BPS) denoted by BPS 222, BPS 223, BPS 224, BPS 225, BPS 226, BPS 227 to route reflectors RR 211 and RR 212. A route is configured on the CE routers 201-204 to enable them to reach the loopback addresses of the route reflectors 211-212. BGP control packets between the CE routers 201-204 and route reflectors 211-212 can be tunneled using one of the well-known tunneling mechanisms such as IP-in-IP, Generic Router Encapsulation (GRE), or Layer2 Tunneling Protocol (L2TPv3))).    
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, performed by a router device, as taught by Aruba, and show source IP address and destination address, as taught by Mehta, so that the network can perform more efficiently.





          Consider claim 3, and as applied to claim 1 above,
                         claim 8, and as applied to claim 6 above, 
Aruba et al. clearly disclose a method, further comprising: 
          configuring to the source point of the second GRE tunnel, the second loopback interface as a source IP address (p. 4, see IP route definition at the bottom of the above box, wherein the first and third routes in the box are linking the loopback interfaces to the VLAN2-tunnel-entry and -exit points); and 
          assigning to the destination point of the second GRE tunnel, the first loopback interface as a destination IP address (p. 4, see IP route definition at the bottom of the above box, wherein the first and third routes in the box are linking the loopback interfaces to the VLAN2-tunnel-entry and -exit points).
          However, Aruba et al. do not specifically disclose source IP address and destination address. 
          In the same field of endeavor, Mehta et al. clearly show source IP address and destination address (fig. 3 (243/BPS 222), par. 30 (The CE routers 201-204 establish remote BGP peering sessions (BPS) denoted by BPS 222, BPS 223, BPS 224, BPS 225, BPS 226, BPS 227 to route reflectors ).    
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, performed by a router device, as taught by Aruba, and show source IP address and destination address, as taught by Mehta, so that the network can perform more efficiently.






          Consider claim 11, and as applied to claim 6 above, Aruba et al. clearly disclose the device as described.
          However, Aruba et al. do not specifically disclose VRF1 and VRF2 are both internal VRFs of the router device. 
          In the same field of endeavor, Mehta et al. clearly show:                            
1 and VRF2 are both internal VRFs of the router device (p. 3).  (Metha: par. 22 (CER 201, CER 202, CER 203 and CER 204 are customer edge (CE) routers and are part of the customer network), fig. 7 (244 (VRF green, VRF Blue)), par. 54)
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, performed by a router device, as taught by Aruba, and show VRF1 and VRF2 are both internal VRFs of the router device, as taught by Mehta, so that the network can perform more efficiently.




                                       

Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
March 16, 2022